OPINION OF THE COURT — bv
chief justice TURNER.
This is an action of debt for cutting down pine trees contrary to the: *498statute. A motion for new trial, after verdict for plaintiff, is referred ca doubts to this court.
The statute under which this action is brought, is found in the Revised Code, page 336, which provides:
“If any person shall cut down &e. except such trees as may be cut or-taken out of, or.for the use of public roads.”
It appears by the report of the evidence, that the defendant, cut the trees in question for the use of a public road in Amite county, as an undertaker for the building of abridge for the county; he is therefore within the exception of the statute, and not liable to this action, which is debt for a penalty under a highly penal statute.
The verdict therefere must be set aside,.and anew trial granted, costs to abide the event of the suit.